Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 1 of 17




          EXHIBIT
            A




                                         1
           Hassett & George, P.C. 945 Hopmeadow Street, Simsbury, CT 06070
                    (860) 651-1333 Fax (860) 651-1888 Juris No. 407894
         Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 2 of 17



Charles A. Catanese, M.D.
P.D. Box 712 Goshen, NY 10924
Tel 646.423.7520
forensicpath444@aol.corn




                                             November 30, 2017



Jamaal Johnson Esq.
 ,aw Offices ail'. Johnson, LLC
I 229 Albany Ave, Suite 301
I lartford, CT. 06112

Rl Opinion letter Estate of Lashano Gilbert v New London Police Department

TO: Jamaal Johnson Esq.

My name is Charles Catanese M.D. and I am a board certified pathologist in Forensic and Anatomic
Pathology. I have over 20 years full time experience working as a forensic pathologist in various
medical examiner systems. I worked over 10 years in the N.Y.C. system and was the Chief Medical
Examiner for Orange County N.Y. for over 7 years. I am currently working at Ulster County N.Y.
performing their forensic autopsies. I have performed over 5000 autopsies and have testified over
400 times. Additional information concerning my work history may be found on my Curriculum
Vitae.

At your request I have reviewed the following materials:

     Autopsy report
     Autopsy photographs

1.ashano Gilbert was a 31 year old man who died in police custody after restraining by police to subdue
him while he was having a psychotic episode. Mr. Gilbert had a medical history of sickle cell trait and
mental illness. This struggle lasted many minutes and involved multiple electric shock episodes, use of
pepper spray, and physical restraining. 1-k complained of shortness of breath prior to losing
consciousness and dying.

Autopsy revealed multiple contusions and abrasions. There was an enlarged heart and multiple sickled
red blood cells on histologic evaluation. His death was certified as "Physical altercation (restraint,
electric shock. pepper spray) during acute psychosis complicating sickle cell hemoglobinopathy". I
agree with Dr. Gill's cause of death certification.

 there are several physiologic processes at work with this case that are known to increase the risk of
sudden due to fatal cardiac arrhythmia. Physical altercations are associated with increased
catccholamine including adrenaline as part of the light or flight response which causes increased heart
rate, blood pressure that places increased stress on the heart. Physical activity with struggle will increase
           Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 3 of 17




   oxygen demand and restraint can decrease effective breathing by interfering with chest expansion during
   breathing. This is associated with decreased oxygen up take leading to hypoxia and increased products
   of metabolism in the blood leading to acidosis. increased body temperature and dehydration. Sickle cell
   disease involves an abnormality of hemoglobin where red blood cells change shape and become sickle
   shaped instead of remaining biconcave. Sickling occurs to produce "crisis" under certain conditions
   including hypoxia, acidosis, dehydration and heat stress. Exertional sickling of red blood cells causes
   them to Form obstructions in blood vessel decreasing blood flow and further exacerbating more hypoxia
   and sickling which can lead to sudden death. There is a well-documented association between strenuous
   exercise and sickle cell trait leading to exercise related sudden death. Cardiac hypertrophy or
   enlargement of the heart is associated with increased risk of fatal arrhythmia. He also had a history of
   mental illness with psychosis that was likely schizophrenia. Schizophrenia has been linked to an
   increased risk of sudden cardiac death.

   It is my opinion that the physical altercation in conjunction with psychosis and sickle ceil
   hemoglobinopathy lead to fatal cardiac arrhythmia and death. This opinion is based on my experience,
   knowledge and education, and are to a reasonable degree of medical certainty. I reserve the right
   to amend my report upon receipt of new information.

   My hourly rate is $ 400.00.




   Charles Catanese MD




Page 2
   Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 4 of 17




                       CHARLES A. CATANESE, M.D.
                              P.O. Box 712 Goshen NY
                                Goshen N.Y. 10924
                                   646.423-7520

EDUCATION:

MD Downstate Medical School, Brooklyn, New York, 1990

New York State License # 188770, active
New Jersey State License # MA 70762, active
Tennessee State License # MD 41580, inactive
Rhode Island State License # MD12361, inactive
Vermont State License # 042-0011365, inactive
Ohio State license, # 130903, active

B.A., St. John's University, Queens, New York

TRAINING:

Forensic Pathology Fellowship, Office of the Chief Medical Examiner of the City of New York,
Chief Medical Examiner, Charles S. Hirsch, M.D., July 1994 - June 1995

Anatomic and Clinical Pathology,
State University Hospital/Kings County Hospital, Brooklyn, New York, July 1990 — June 1994

Diplomat of the American Board of Pathology,
Anatomic Pathology and Forensic Pathology, 1997, 1998

Basic Supervision, Continuing Education, Rockhtu•st University, 2004

Emergency Management Certification, FEMA Certification:
IS-100, IS-200, IS-700, IS-800, IS-808, IS-300



WORK EXPERIENCE:

Forensic Pathologist, Westchester County Medical Center - Ulster County N.Y. October 2016 -
present

Private Forensic Consulting, 1995-Present.
-Testified over 400 times and performed over 5000 autopsies throughout career.

Assistant Medical Examiner, Cleveland, Ohio, per diem coverage, 2017 — present.

Associate Medical Examiner, Summit County, Ohio, per diem coverage, 2017.
    Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 5 of 17




Associate Medical Examiner, Onondaga County N.Y., per diem, October 2014 — October 2016

Associate Medical Examiner, Monroe County N.Y., per diem, January 2015- December 2015

Chief Medical Examiner, Orange County, NY October 2007— May 2015
-Established first Medical Examiner system with transition from preexisting Coroner System,
-In charge of overall function of the Medical Examiner System including Death Investigations
 and Mortuary functions, Designed system including morgue structure and organization.
-Established Child Fatality Review Team in Orange County

Asst. Medical Examiner's Office of Bergen County, NJ, 2005-2006

City Medical Examiner, Brooklyn, NY, 1995-2005

Associate Medical Examiner, Suffolk County, NY, per diem coverage, 1994 - 2001

TWA Flight 800 Mass Disaster Task Force, Suffolk County, NY, 1996

Director of Autopsy Pathology, Lakewood Pathology Associates, PA, NJ, 1999 - 2001

Assistant Medical Examiner, Regional Office, Newark, NJ, per diem coverage, 2001

World Trade Center Mass Disaster Task Force, NYC, 2001-2002

Assistant Medical Examiner, Bergen County, NJ, per diem coverage, 2001-2002, 2005

American Airlines Flight 587 Mass Disaster Task Force, NYC, 2001

Medical Examiner, Duchess County, NY, per diem coverage, 2005, 2013-present

Forensic Consultant for the Royal Bahamian Police Department, 2002, 2005 and 2007

Associate Medical Examiner, State of Vermont, per diem coverage, 2004-2007

Associate Medical Examiner, State of New Hampshire, per diem coverage, 2001, 2006-2007

Associate Medical Examiner, Memphis, TN, per diem coverage, 2006-2007

Assistant Medical Examiner, State of Rhode Island, per diem coverage, 2007-2013



TEACHING EXPERIENCE:
Educational Coordinator of Brooklyn, Graduate and Undergraduate Medical Education - Office
of the Chief Medical Examiner of the City of New York, 1998 - 200S



                                                                                      2
   Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 6 of 17




Clinical Assistant Professor, Forensic Pathology, New York University Medical School,
1994 2005

Clinical Assistant Professor, Anatomic Pathology, SUNY Downstate Medical School, Brooklyn,
1995 - 2005

Clinical Assistant Instructor, Anatomic and Clinical Pathology, SUNY Downstate Medical
School, Brooklyn, 1991-1994

Chief Instructor of Anatomic Pathology, SUNY Health Science Center at Brooklyn,
Medical Coding Department, 1993

Chief Instructor of Pathophysiology, SUNY Health Science Center at Brooklyn,
Physician Assistant Program, 1998

Clinical and Anatomic Pathology Instructor, SUNY Health Science Center at Brooklyn,
Physician Assistant Program, 1992 - 1994, 1996 - 1998

Anatomic Pathology Instructor, Brooklyn Hospital, Physician Assistant Program, 1997-1998.
Clinical Assistant Instructor, Emergency Medicine Department, Kings County Hospital,
Brooklyn, NY, 2003 - 2005



LECTURES AND CONFERENCES:
Brooklyn, NY Forensic Pathology Lecture Series: Sharp Force Injuiy, Blunt Force Injury,
Decomposition, Child Abuse, Therapeutic Complication, Asphyxiation, Cardiovascular
Pathology, Gunshot Wounds, Mass Disasters, 1998 - 2005, weekly conference

Manhattan Forensic Pathology Lecture Series: Cardiovascular Pathology, 1995-1998; Sharp
Force and Blunt Injury, 1998 - 2005, monthly conference

Alumni Day, SUNY Downstate Medical Center, Department of Pediatrics: Child Abuse,
November 6, 2002

National Institute of Judaism and Medicine: World Trade Center Identification,
November 17, 2002

Federal Bureau of Investigation, New York Office, Forensic Pathology, 2004

Brooklyn Consortium for the Protection of Children, Child Abuse, 2004

Brooklyn North Homicide Detective Squad, Forensic Pathology, 2004

Child Protective Services, Brooklyn, NY, 2004




                                                                                        3
   Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 7 of 17




Mass Disasters, Vermont State Department of Health, 2004
                Duchess County Medical Examiner's Office, New York State, 2005
                Central Regional Medical Examiner's Office, Newark, NJ, 2005
                Memphis, TN Medical Examiner's Office, 2007

Sudden Unexpected and Out of the Ordinary Pediatric Cases, New York State Association of
Coroners and Medical Examiners Annual Meeting, September 2008

Monthly Medical Investigator Conference, Orange County, NY, 2008- May 2015

New England Organ Donor Forensic Pathology Conference, Providence, RI, September 2010

Postmortem Interpretive Toxicology Course, Center for forensic science research and education,
Philadelphia Pennsylvania, June 14, 2017

HONORS:

Valedictorian of St. John's College

St. John's University Scholarship, Summa Cum Laude

St. John's University President's Bronze Medal, 1985

New York City Medal of Honor, Mayor Rudolph Gulliani, TWA Flight 800, 1996

Anatomic Pathology Attending of the Year, State University -
Kings County Hospital Center, 2002

Master teachers award, Downstate Medical School, Alumni Association, 2015


ORGANIZATION MEMBERSHIPS:
American Academy of Forensic Sciences, 2000 - Present

National Association of Medical Examiners, 2001 - Present

New York State Association of County Coroner and Medical Examiners, 2008 - 2015


RESEARCH AND PUBLICATION:

Completion of human participant protection education for research teams. National Institute of
Health, 2001

Catanese C, Gilmore K. A case report and brief analysis of fetal gunshot wound characteristics.
Journal of Forensic Science 47:1067-1069, 2002

                                                                                        4
   Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 8 of 17




Gill J, Catanese C. Sharp injury fatalities in New York City, Journal of Forensic Science
47:554-557, 2002

O'Neill PA, Bluth M, Gloster ES, Wali D, Priovolos S, DiMaio TM, Essex DW, Catanese C,
Strauss RA. Successfill use of recombinant activated Factor VII for trauma associated
hemorrhage in a patient without preexisting coagulopathy. Journal of Trauma 52:400-405, 2002

Kindleburger D, Gilmore K., Catanese C, Annbrustmacher V. Subarachnoid hemorrhage due to
internal carotid artery laceration following blunt impact to face with hyperextension and rotation
of neck: a case report and review of the literature. Journal of Forensic Science 48:1366-1368,
2003

Rapkiewicz A, Catanese C. Tangential gunshot wound with magsafe ammunition: A case report.
Forensic Science, Medicine and Pathology Journal, Volume 1, Number 3 Sept 2005,
pp203-205(3)

Catanzaro JN, Makaryus AN, Catanese C. Sudden cardiac death associated with an extremely
rare coronary anomaly of the left and right coronary arteries arising exclusively from the
posterior (noncoronary) sinus of valsalva. Clin Cardiol, 2005 Nov; 28(11): 542-4.

Romich T, Horan P, Catanese C. Accidental fire fatality with sustained combustion: Case report.
The American Journal of Forensic Medicine and Pathology. Accepted for publication, January
2009

J Louie, MD, C Jean, MPH, California Dept of Public Health. T-H Chen, MD, S Park, MD, R
Ueki, Hawaii State Dept of Health. T Harper, MD, Stroger Hospital of Cook County; Chicago
Dept of Public Health. E Chmara, MD, Northern Region Medical Examiner Office; New Jersey
Dept of Health and Senior Svcs. J Myers, Erie County Medical Center; R Stoppacher, MD,
Onondaga County Medical Examiner's Office; C Catanese, MD, Orange County Medical
Examiner's Office; City of New York Office of the Chief Medical Examiner; New York City
Dept of Health and Mental Hygiene; New York State Dept of Health. N Farley, MD, Valley
Forensics, P.L.L.C.; Texas Dept of State Health Svcs. E Leis, MD, Utah Office of the Medical
Examiner; Utah Dept of Public Health. C DiAngelo, MD, Northern District Office of the Chief
Medical Examiner, Virginia; Virginia Dept of Health. AM Fry, MD, L Finelli, DrPH, Influenza
Div, MG Carvalho, PhD, B Beall, PhD, M Moore, MD, C Whitney, MD, Div of Bacterial
Diseases, National Center for Immunization and Respiratory Diseases; Infectious Diseases
Pathology Br, National Center for Zoonotic, Vector-Borne, and Enteric Diseases; DM Blau,
DVM, PhD, EIS Officer, CDC Morbidity and Mortality Weekly Report (MMWR) CDC
Bacterial Coinfections in Lung Tissue Specimens from Fatal Cases of 2009 Pandemic Influenza
A (HIN1) --- United States, May--August 2009

Davis N, Romich T, Horan P, Lacey M, Catanese C, Roman J. Giant berry aneurysms in a
forensic setting: a series of 14 cases. The American Journal of Forensic Medicine and
Pathology. American Jotunal of Forensic Med Pathol, 2010 Dec; 31 (4): 330-4



                                                                                          5
   Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 9 of 17




Sams RN, Carver HW 2'd, Catanese C, Gilson T. Suicide with hydrogen sulfide. The American
Journal of Forensic Medicine and Pathology. 2013 Jun; 34(2): 81-2. doi: 10.1097/PAF.
0b013e3182886d35.

Brendan S. Tanner, Charles Catanese, Emma Lew, and Amy Rapkiewicz, Pitfalls in the
Interpretation of Traumatic Socioethnic Practices, Journal of Forensic Science, 10.1111/1556-
409.12955, November 23, 2015

A complex case of Loeys-Dietz syndrome: an autopsy report and review of the literature
Tiffany Caza, Ana Mercedes, Robert Stoppacher, Charles Catanese
Academic Forensic Pathology, accepted 2016

Undiagnosed Pheochromocytoma Simulating Malignant Hyperthermia. Nisha Ramani, M.D,
Robert Stoppacher, M.D, Kenneth Clark, M.D, Charles Catanese, M.D., American Journal of
forensic Medicine and•Pathology, accepted FMP-15-449R1, May 2017


ABSTRACTS AND POSTERS

Gill J, Catanese C. Sharp force injuries in New York City. American Academy of Forensic
Science Annual Meeting. Atlanta, Georgia, 2002. Poster presentation. February 15, 2002.

O'Neill P, Bluth M, Gloster E, Wali D, Priovolos S, DiMaio T, Essex D, Catanese C, Strauss R.
Off-label use of recombinant activated Factor VII (rFVIIa) for massive transfusion in trauma and
surgery. 27th Congress of the International Society of Blood Transfusion, Vancouver, British
Columbia. Poster presentation. August 24-28, 2002

Kindleburger D, Gilmore K, Catanese C. Subarachnoid hemorrhage due to internal carotid
artery laceration following blunt impact to face with hyperextension and rotation of neck: a case
report and review of the literature. American Academy of Forensic Science Annual Meeting.
Chicago, 2003. Poster Presentation. February 21, 2003

Gloster E, O'Neill P, DiMaio T, Essex D, Bluth M, Catanese C, Strauss R. Off-label use of
recombinant activated Factor VII (rFVIIa) for massive bleeding transfusion in trauma and
surgery. Abstract. Vox Sang 84:106, 2003

Patel N, Matatov V, Monsuroglu N, Lombardo G, Catanese C. Fatal pulmonary hypertension
due to tumor microemboli in a young woman with unrecognized gastric adenocarcinoma. The
New York Chapter of the American College of Physicians - American Society of Internal
Medicine. Abstract. 2003

Shleynberg A, Lin Y-Y, Kandi E, Ocasio V, DiMaio T, Catanese C, et al. Upregulation of
pancreatitis associated protein (PAP) in a rat model of inflammatory bowel disease. The
American Academy of Surgery. Poster Presentation, 2003

Rapkiewicz A, Catanese C. Tangential gunshot wound with magsafe ammunition: A case
report. American Academy of Forensic Science, Poster Presentation, 2004



                                                                                         6
  Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 10 of 17




Giobe S, Catanese C. Accidental fire fatality with sustained combustion, the Wick Effect.
National Association of Medical Examiner's Annual Meeting, San Antonio, TX, 2006

Davis N, Lacy M, Catanese C, Gill J. Giant Berry Aneurysm in a forensic setting: A series of 15
cases. National Association of Medical Examiner's Annual Meeting, San Antonio, TX, 2006

Stobach A, Catanese C, Howland M, Hoffman R, Nelson L. Suicide by intravenous
Vancuronium. American Academy of Forensic Science Annual Meeting, 2007

Cedrone, MD, Anthony; Makaryus, MD, John N.; Catanzaro, MD, John N.; Ruisi, DO, Phillip;
Makaryus, MD, Amgad N.; Romich, T; Horan, MS, Patrick. Texas Heart Journal. Sudden
cardiac death attributed to hypertrophic obstructive cardiomyopathy in a 20-year-old male
swimmer. Southern Medical journal, accepted July 10th, 2009. Acknowledgement for helping
with this publication.

Sims, R; Catanese, C, Gilson, T; Abstract and presentation on Hydrogen sulfide Gas Suicides,
Best Resident award, Annual N.A.M.E meeting in Cleveland Ohio, 2010

Micheal F. Rieders Ph.D., Charles A. Catanese M.D. and Laura M. Labay Ph.D. The Reporting
of Toxicological Results and the Submission of Data Records for Courtroom Proceedings.
Annual N.A.M.E. meeting, Poster presentation 2015

A complex case of Loeys-Dietz syndrome: an autopsy report and review of the literature
Tiffany Caza, Ana Mercedes, Robert Stoppacher, Charles Catanese
Annual N.A.M.E. meeting, Poster presentation, 2016

Undiagnosed Pheochromocytoma Simulating Malignant Hyperthermia. Nisha Ramani, M.D,
Robert Stoppacher, M.D, Kenneth Clark, M.D, Charles Catanese, M.D. Annual N.A.M.E.
meeting, Poster presentation, 2016

Death of a student related to occupational exposure of fentanyl. Charles Catanese M.D., Laura
Labay Ph.D., & Joshua Gropper Esq. Annual N.A.M.E. meeting. Poster presentation 2017

BOOK CHAPTERS AND ATLASES:
Catanese, C: Contributed to Child Abuse Section. In: Atlas of Pediatric Clinical Diagnosis, 2nd
Edition (ed. B. Shah and T Laude) W.B. Saunders Company, 2006

Catanese C. Contributed to Forensic Medicine Chapter, Silverberg's Atlas of Emergency
Medicine. Mark Silverberg, publisher. Lippincot, Wilkins and Wilson of Philadelphia, 2005

Catanese C: Color Atlas of Forensic Medicine and Pathology, Author and editor, CRC PRESS
LLC. Publication September 2009, 2nd edition release date Feb 2016.




                                                                                         7
  Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 11 of 17




PRIVATE EXPERT TESTIMONY:
Homicide trial. Arlington Curtis Murder Trial; police officer convicted of strangling his wife.
Freeport, Grand Bahamas. Criminal trial working for the prosecution. May 2002

Defense, Civil Deposition, Nyquist vs St, Paul's School. A teenager found submerged in the
school's swimming pool. Manchester NH. Working for the defense. July 2006

Defense, Appeal of Crystal Hudson, Fair Hearing Trial No. 19,972, VT. Telephone trial for the
defense. August 2006

Homicide trial, Docket #0506291, Criminal Court Division 6, DA Alexa Fulgham, Memphis TN.
Working for the Prosecution. February 14, 2007

Homicide trial, Docket #0603859, Criminal Court Division 2, DA David Zak, Memphis TN.
Working for the Prosecution, February 14, 2007

Homicide trial, appeal to conviction, Arlington Curtis murder trial, Nassau, Grand Bahamas.
Criminal trial working for the Prosecution. March 21, 2007

Civil trial, Estate of Vivian Bartnick vs Doctors Mannino and Buffa, Working for the plaintiff,
Supreme Court Nassau County, NY. January 8, 2009

Civil deposition, Estate of Bowman vs Englewood Hospital and Medical Center et al., Working
for the plaintiff, New Jersey, October 22, 2009

Civil trial, Estate of Bowman vs Englewood Hospital and Medical Center et al., Working for
plaintiff, New Jersey, June, 2010

Civil deposition, Estate of Patricia Slotterback vs infectious disease pc case,Working for the
plaintiff, New Jersey, August 26', 2010

Civil deposition, Estate of James G. Lavin vs Bernstein, MD, et al., Goshen, New York,
August 2, 2011. Superior Court of New Jersey, Docket No. BER-L-6599-07, Deposed by the
plaintiff and defense.

Civil deposition, Estate of Mildred Galloway vs Koch, Goshen, Working for the plaintiff, NY,
July 31, 2012

Civil trial, Estate of Patricia Slotterback vs infectious disease pc case, Plaintiff, N.J.Oct, 2013

Civil trial, Estate of Nunzio Liberti, Suffolk County NY, Working for the plaintiff, January 2014

Civil Deposition, Lipinislci v. Krupp MD, Woodland Park NJ, Working for the plaintiff, May
2014

Civil Deposition, Chapman v Wanaque Nursing, Foster & Mazzie, LLP, Plaintiff, June 2014

                                                                                              8
  Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 12 of 17




Civil Trial, Lipinski-Knipp, Frozuto Law Group, Newark New Jersey, July 2015

Grand Jury Homicide, ADA Chris Borek, Decedent Eric Getter, Goshen NY, June 2015

Defense Homicide Trial, Attorney Marshall Anders, Com Vs Edward Yale, Stroudsburg P.A.
Oct 2015

Grand Jury Homicide, ADA Leah Canton, Decedent Jose Santiago, Goshen N.Y. Nov 2015

Grand Jury Homicide, ADA Peter Deluca, Decedent James High, Broome N.Y, Dec 2015

Homicide Trial, ADA Mike Milza, Decedent Mrs. Babcock, Goshen N.Y. Aug 2015

Civil Trial, Paul Freeman Esq., Decedent Scott Howard, Hudson N.Y. Sept 2015

Homicide Trial, ADA Melinda McGuinigle, Decedent A. Johnson, Onondaga N.Y. Sept 2015

Homicide Trial, ADA Laurie Lisi, Decedent Rose Ortiz, Oneida N.Y. Sept 2015

Grand Jury Homicide, ADA Chris Borek, Decedent Eric Getter, Goshen NY, Jan 2016

Civil Deposition, Plaintiff, B. Zelman Esq., Yonkers v. M. Tolentino, Westchester NY,
November 2016

Grand Jury Homicide, Chief Assistant District Attorney, Michael Kavanagh, John Owings,
Ulster County N.Y., April, 2017

Homicide Trial prosecution, DA Joel Abelov, People v. Joseph Vandenburg, Rensselaer County
N.Y., June 2017

Civil Trial, Plaintiff, Michael Chessa Esq., Binakaj/Rugova v. NYC, Bronx County, N.Y.,
June 2017

Homicide Trial prosecution, Luke Dravignon ADA, People v. Ricky Woods, Oneida County
N.Y. November 14, 2017




                                                                                        9
                    Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 13 of 17
   12/1/2017
                                                                       Histo artery stenosis.jpg




https://mail.google.com/mail/u/0/?tab=cm#inbox/16013147a6ad9061?projector=1
                                                                                                   1/4
                    Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 14 of 17
   12/1/2017
                                                                     Histo no artery stenosis,jpg




https://mail.google.corn/mail/u/Ontab=cm#inbox/16013147a6ad9061?projector=1
                                                                                                    1 /1
                    Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 15 of 17
    12/1/2017
                                                                 Histo red cells sickled and normal.jpg




https://mail.google.com/mall/u/0
                                /?tab=cm#inbox/16013147a6ad9061?projector=1
                                                                                                          1/1
                    Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 16 of 17
   12/1/2017                                                                  HTN Heart.jpg




https://mail.google.com/mail/u/0/?tab=wm#Inbox/160131638f611109?projector=1
                                                                                              1/1
                     Case 3:16-cv-00241-MPS Document 133-2 Filed 11/13/18 Page 17 of 17
   12/1/2017                                                         Histo sickle cell obstruction.jpg




https://mail.google.com/mail/u/0/?tab=wmtlinbox/160131638(611109?projector=1
                                                                                                         1/1
